DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. §103 as being unpatentable over POH et al., Pub. No.: US 20180134412 A1, in view of Beckman et al., US 9718564 B1.

Regarding Claim 1, POH et al. discloses a heliport docking system, comprising: a helipad, including:
a VTOL fueling mechanism configured to provide a VTOL with an energy source ([0006] Accordingly, it is the primary object of the present invention to provide a fully automated docking system for fixed and non-fixed wing unmanned vehicles with the ability and
POH et al. is not explicitly disclosing “maintenance device/data”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses;
a VTOL maintenance device configured to obtain maintenance data from the VTOL (col.2 lines 54-67, (13) Some other embodiments of the present disclosure are directed to the forward deployment of inventory to regions of predicted demand using mobile intermodal carriers (e.g., carriers placed in motion by locomotives, seagoing vessels and/or road vehicles) for delivery by UAVs. Some other embodiments of the present disclosure are also directed to mobile maintenance facilities within mobile intermodal carriers that are configured to receive one or more UAVs that require maintenance, repairs or other servicing operations, and to automatically perform such operations within the intermodal carriers before launching the UAVs therefrom, thereby promptly restoring the UAVs to an operational state without requiring the UAV to return to a fixed structure or other facility for the performance of such operations. & col.14 lines 5-32, (51) The mobile intermodal delivery system 240 may be any self-powered system for transporting and/or receiving items via aerial vehicles, for performing maintenance, repairs or servicing operations on such aerial vehicles, or for forward-deploying items for delivery by such aerial vehicles in accordance with one or more embodiments of the present disclosure. As is shown in FIG. 2A, the mobile intermodal delivery system 240 includes a networked computer infrastructure, including one or more physical computer processors 242, transceivers 244 and/or data stores (e.g., data bases and/or other memory components) 246 that may connect or otherwise communicate with one or more external computer devices over the network 290, as indicated by line 248, by the transmission and/or receipt of information or data in the form of digital or analog data, or for any other purpose. For example, the mobile intermodal delivery system 240 may receive instructions or other information or data via the transceiver 244 regarding an item that is to be delivered from 
a helipad controller operably coupled to the helipad (col.15 lines 10-20, (54) The intermodal carrier vehicle 250 may be any vehicle or vessel configured to carry one or more items and/or aerial vehicles that may be releasably coupled to the powered vehicle 245 and/or to one or more of the intermodal maintenance vehicles 260, and configured to launch and/or retrieve aerial vehicles while in transit. As is shown in FIG. 2A, the intermodal carrier vehicle 250 includes one or more launch and retrieval mechanisms 252, one or more doors 254 or other access points, one or more sensors 255, one or more environmental controls 256 and one or more item engagement systems 258.), including:
a helipad routing module adapted to determine a destination of the helipad and a route to the destination (col.12, lines 6-12, (44) For example, the server 232 and/or the processors 236 may be configured to determine an optimal path or route between two locations for the execution of a given mission or task to be executed by the mobile intermodal delivery system 240 and/or the aerial vehicle 270 on any basis, such as according to one or more traditional shortest path or shortest route algorithms such as Dijkstra's Algorithm, Bellman-Ford Algorithm, Floyd-Warshall Algorithm, Johnson's Algorithm or a hub labeling technique. & col. 12 lines 13-31, (45) Additionally, the server 232 and/or the processors 236 may be configured to control or direct, or to recommend or suggest, collaboration between or among one or more of the mobile intermodal delivery systems 240 and/or the aerial vehicle 270 and any number of other vehicles in the performance of one or more tasks or in the execution of one or more functions. For example, the server 232 and/or the processors 236 may be configured to identify levels of inventory distributed among one or more of the mobile intermodal 
a VTOL maintenance module adapted to receive the maintenance data from the VTOL maintenance device and generate an alert based upon the maintenance data ((52) The transceiver 244 may further include or be in communication with one or more input/output (or “I/O”) interfaces, network interfaces and/or input/output devices, and may be configured to allow information or data to be exchanged between one or more of the components of the mobile intermodal delivery system 240 or to one or more other computer devices or systems (e.g., other aerial vehicles, not shown) via the network 290. For example, in some embodiments, the transceiver 244 may be configured to coordinate I/O traffic between the processor 242 and one or more onboard or external computer devices or components. The transceiver 244 may perform any necessary protocol, timing or other data transformations in order to convert data signals from a first format suitable for use by one component into a second format suitable for use by another component. In some embodiments, the transceiver 244 may include support for devices attached through various types of peripheral buses, e.g., variants of the Peripheral Component Interconnect (PCI) bus standard or the Universal Serial Bus (USB) standard. In some other embodiments, functions of the transceiver 244 may be split into two or more separate components, or incorporated directly into the processor 242 and/or the data stores 246. & (74) The aerial vehicle 270 further includes one or more memory or storage components 274 (such as databases or data stores) for storing any type of information or data, e.g., instructions for operating the aerial vehicle 270, or information or data captured during operations of the aerial vehicle 270. Additionally, the memory 274 may be configured to store executable instructions, flight paths, flight control parameters and/or other data items accessible by or signals, such as electrical, electromagnetic, or digital signals, which may be conveyed via a communication medium such as a wired and/or a wireless link.), and 
a VTOL fueling module configured to control the amount of fuel delivered to the VTOL aircraft by the fueling mechanism ((53) Additionally, the mobile intermodal delivery system 240 may further include one or more powered vehicles 245 as well as one or more intermodal carrier vehicles 250 and/or one or more intermodal maintenance vehicles 260, which may be coupled directly or indirectly to the one or more powered vehicles 245. In some embodiments, the powered vehicles 245 may be any type of train and/or locomotive (e.g., light rail trains, heavy rail trains, high-speed trains, maglev trains), any type of seagoing vessel (e.g., container ships and/or cargo ships), any type of road vehicle (e.g., cars, trucks, tractors and/or trailers, or the like), as well as vehicles configured for travel via other forms or modes of transit (e.g., hyperloop systems having low-pressure or vacuum tubes and capsules transported therein) powered by any type or form of power source and/or prime mover. For example, the powered vehicle 245 may receive power by any manner and in any form, including but not limited to alternating current (AC) electric power, direct current (DC) electric power, solar power, geothermal power, wind power, nuclear power, fuel cells or any form of petroleum-based power, e.g., gasoline, diesel fuel, natural gas and/or propane.); and 
a transport mechanism operably coupled to the helipad and the helipad controller and configured to transport the helipad and the VTOL to the destination along the route ((12) “As is set forth in greater detail below, the present disclosure is directed to the use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones.” & (14) Referring to FIGS. 1A through 1L, a mobile intermodal delivery system 140 is shown. The mobile coupled to the powered vehicle 145. The intermodal container 151A, which is stacked atop the intermodal container 151B on the well car 143A, includes a pair of top doors 154A, 154B that may be hingedly opened or closed to provide access to the intermodal carrier vehicle 150 from above. The intermodal maintenance vehicle 160 is also formed from a pair of intermodal containers 161A, 161B that are stacked atop one another and placed on the well car 143B that is coupled to the powered vehicle 145 via the intermodal carrier vehicle 150. The intermodal container 161A, which is stacked atop the intermodal container 161B on the well car 143B, also includes a pair of top doors 164A, 164B that may be hingedly opened or closed to provide access to the intermodal maintenance vehicle 160 from above. & (22) As is shown in FIG. 1L, with the aerial vehicle 170 within the intermodal maintenance vehicle 160, one of the batteries 184-n may be installed into the aerial vehicle 170 as a replacement. For example, the item engagement system 168 may automatically determine a position of a battery 184-1 having an appropriate voltage level, power rating or other like attribute for use in the aerial vehicle 170, and transporting the battery 184-1 to a point where the battery 184-1 may be installed in the aerial vehicle 170. After the battery 184-1 has been installed, and any testing or verifications have been performed, the aerial vehicle 170 may then remain within the intermodal maintenance vehicle 160 until the mobile intermodal delivery system 140 reaches its destination, or may depart from the intermodal maintenance vehicle 160, e.g., via the launch and retrieval system 162, and travel to one or more other locations, or to the intermodal carrier vehicle 150. For example, one or more of the remaining items 10-n may be loaded onto the aerial vehicle 170 and delivered thereby to another customer.). 
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
. 

Claims 2-3 are rejected under 35 U.S.C. §103 as being unpatentable over POH et al., Pub. No.: US 20180134412 A1, in view of Beckman et al., US 9718564 B1 further in view of Ying, Pub. No.: US 20110174925 A1.

Regarding Claim 2, POH discloses the heliport docking system of Claim 1. POH et al. is not explicitly disclosing “sensor”. however,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses, the helipad further including: 
a VTOL sensor configured to detect the presence of the VTOL proximate the helipad ([0068] In various forms and embodiments, as noted, the helipad may include a guidance system that provides altitude or other information to the helicopter pilot during landing, along with visual indications of prevailing wind direction and/or velocity, and/or other indications on the platform instructing the pilot which direction to turn to align the craft. Returning to the embodiment shown in FIG. 5, the multi-function extension member 545 may optionally be outfitted with a wind direction indicator 552 and wind speed indicator 551, which may take the form of a large LED display. In this version, the helipad 500 is preferably connected, via electronic cables or a wireless connection, to a windspeed sensor and a wind direction detector (not shown). A variety of windspeed sensors and wind direction detectors useful for this purpose are known in the art. For example, a simple wind vane may be used to detect the wind direction, and the position of the wind vane can be mechanically or electronically measured, as can the force of the wind. These devices may be located nearby the helipad 500, or else may be integrated therewith. An electronic controller (which may be embodied, for example, as an embedded microprocessor or other sensor and wind direction detector, and may control the indicators 551, 552 in response thereto.), 
a VTOL securing device configured to secure the VTOL to the helipad ([0045] After the helicopter 190 has been centered on the helipad 100, it may be desirable to secure the helicopter 190 to prevent it from, e.g., being moved or damaged by the wind or otherwise. A clamp or latch (not shown) may be used to lock down the struts or skates of the helicopter 190 to prevent unwanted motion or disruption from the wind or transport. Such a clamp or latch, which may constitute a hook or other locking member, may automatically engage, or else may be manually operated.), and 
an obstacle sensor configured to detect objects proximate the helipad ([0076] FIGS. 9A and 9B are diagrams illustrating an example of how a landing guidance system according to one or more embodiments may be used in conjunction with a helicopter landing pad disclosed herein. As shown in FIG. 9A, when a helicopter 890 approaches the helipad 800 without being aligned along the center axis of the helipad 800, there will be a discrepancy in the relative arrival times of the signal from the helicopter's communication unit as detected by sensors 861 and 862, reflecting the slight difference in distances D1 and D2 between the sensors 862, 861 and the helicopter 890. This information can be used by the electronic controller 890 of the helipad 800 to direct the pilot of the helicopter 890 to bear the appropriate direction; in this example, the pilot (via lighted indicia on the helipad 800, or otherwise) would be instructed to bear to the right. When the helicopter 890 is substantially aligned with the center axis of the helipad 800 (and hence the guiding channels 807, 808), as shown in FIG. 9B and as indicated by the same distance D3 to each sensor 861, 862, the electronic controller may affirmatively signal that the helicopter is on track, or else simply not illuminate or convey any instructions to alter course.).
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The 

Regarding Claim 3, POH discloses the heliport docking system of Claim 2. 
POH et al. is not explicitly disclosing “controller”. however,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses
the helipad controller further including: a VTOL securing module adapted to control the VTOL securing device ([0062] The helipad 700 may include, or be connected to, a wind direction sensor such as a weather vane that responds to the prevailing wind direction, and a wind speed sensor. The orientation of the weather vane or other wind direction sensor may be electronically sensed, providing a control input for the helipad 700. The helipad 700 may further be outfitted with an electronic controller (not shown) that responds to the wind direction sensor, and orients the direction of the platform 704 automatically in response to the wind direction, by activating a motor controller that rotates the cable(s), gear(s), axle(s) or other movable members that cause rotation of the platform 704. The electronic controller may be programmed so as to limit the speed and frequency of platform adjustment, to ensure that the platform does not change direction too quickly as the helicopter begins its approach. The electronic controller may also interface with a transceiver (not shown), which may be a radio frequency (RF) transceiver, that may be integral with or connected to the helipad, for communication with an approaching helicopter. According to one embodiment, the electronic controller does not begin rotation of the helipad platform 704 until receiving an instruction that a helicopter is approaching for landing; this instruction may be conveyed directly from the approaching helicopter and received at the RF transceiver of the helipad 700.).
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
.

Claims 4-15 are rejected under 35 U.S.C. §103 as being unpatentable over POH et al., Pub. No.: US 20180134412 A1, in view of Ying, Pub. No.: US 20110174925 A1, further in view of Beckman et al., US 9718564 B1.

Regarding Claim 4, POH discloses a method for operating a heliport system,
comprising: receiving a request from an aircraft to land at a heliport ([0061] Performing a docking procedure (51), wireless communication is established between the docking system (1) and the vehicle (2) to automatically set the docking surface (6) to a correct inclination angle in step (505); activating transceivers (19) to transmit and emit signals on said vehicle (2) for detecting and ranging in step (506); initiating final approach toward said docking surface (6) whereby said vehicle (2) is remotely piloted or fully autonomous in step (507); the vehicle (2) performing a “Harrier” manoeuvre or high-angle flight on final approach toward the docking and launching surface (6) in step (508), detecting signals emitted by said vehicle (2) on said docking system transceivers (9) and continuously fine tuning the lateral position of locking/latching mechanisms until said vehicle (2) completes the docking procedure in step (509); energizing docking surface electromagnetic mechanism to draw said vehicle landing gear (7) toward said docking surface (6) to prevent said vehicle (2) from rebound landing in step (510); engaging docking surface locking mechanism (33) to latch on said vehicle landing gear (7), and said docking surface (6) electromagnetic mechanism is de-energized in step (511); turning off said vehicle propulsion in step (512); rotating said docking surface (6) about the 
POH et al. is not explicitly disclosing “transport of a helipad”, however Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses;
requesting transport of a helipad to a landing area to receive the aircraft ([0080] Similar to the helipad of FIG. 5, the helipad 1000 illustrated in FIG. 10 also has a retractable multi-function extension member 1045 that may include a base member 1046, a hinged arm member 1047, and a blade clamp 1048, all as previously described in connection with FIG. 5. The circular upper platform of the helipad 1000 may be supported by a frame or support bars attached to the base and disposed along the outer periphery of the upper platform (that is, along the outer edges of the guiding channels 1007, 1008 as shown in FIG. 10). Wheels 1021 may be provided underneath the bottom of the base for allowing the unit to be transported for stowage or otherwise, either with or without the helicopter atop it. & [0081] In yet other embodiments, a helicopter landing pad or helipad system may include a platform and a portable outer housing for protecting or stowing the helicopter after landing, such as an integrated foldable and/or retractable container shell that can be extended around the craft after landing. The container shell may include, for example, a number of hinged panels that are folded and slid beneath the platform when the helicopter is not present, and then pulled out and folded into the form of a container surrounding the helicopter after it has landed. Such a container shell may make storage of the helicopter significantly more convenient.); 
securing the aircraft to the helipad after landing ([0039] “FIG. 4A is an oblique view diagram illustrating further details of the helicopter landing pad 100 if FIG. 1, with a closeup view of one of the guiding channels 108, according to one embodiment.” & “Once the helicopter 190 has landed, it may be moved forward or backward in the guiding channels 107, 108 along rollers 117, 118, as indicated by the additional dark arrows in the FIG. 4A closeup, and also by the similar illustration of FIG. 4B showing the presence of the helicopter 190 after touch down. This capability may facilitate storage and securement of the helicopter 190.); and
transporting the helipad with the secured aircraft to a destination area ([0049] Embodiments of a self-aligning helipad as disclosed herein may be readily towed, without using a jack to raise the helicopter and without needed to place wheels beneath the helicopter skates, thereby saving time and effort. & [0080] Similar to the helipad of FIG. 5, the helipad 1000 illustrated in FIG. 10 also has a retractable multi-function extension member 1045 that may include a base member 1046, a hinged arm member 1047, and a blade clamp 1048, all as previously described in connection with FIG. 5. The circular upper platform of the helipad 1000 may be supported by a frame or support bars attached to the base and disposed along the outer periphery of the upper platform (that is, along the outer edges of the guiding channels 1007, 1008 as shown in FIG. 10). Wheels 1021 may be provided underneath the bottom of the base for allowing the unit to be transported for stowage or otherwise, either with or without the helicopter atop it.); 
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The pad may include a foldable enclosure that protects the helicopter after landing, and an electronic guidance system that assists the pilot during landing by providing instructions to the pilot or visual indications of the prevailing wind direction and velocity, through illuminated signals on the platform.
Further POH et al.  discloses;
fueling the aircraft during transport ([0060] Referring to FIGS. 6-A and 6-B, there are shown diagrams of the present invention operating during a safe-stowage, launching, and docking procedures of fixed wing unmanned aerial vehicles. Performing a take-off procedure (50), data exchange is carried out between the system and the vehicle in step (500), refueling, recharging lines, and datalink disengage from said vehicle in step (501), the docking surface is tilted to expose the vehicle (2) to an angle to allow high alpha take-off or vertical take-off in step (502); energizing said vehicle propulsion system to suitable pre-
Further POH et al. is not explicitly disclosing “maintenance device/data”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses;
receiving maintenance data from the aircraft during transport (col.2 lines 54-67, (13) Some other embodiments of the present disclosure are directed to the forward deployment of inventory to regions of predicted demand using mobile intermodal carriers (e.g., carriers placed in motion by locomotives, seagoing vessels and/or road vehicles) for delivery by UAVs. Some other embodiments of the present disclosure are also directed to mobile maintenance facilities within mobile intermodal carriers that are configured to receive one or more UAVs that require maintenance, repairs or other servicing operations, and to automatically perform such operations within the intermodal carriers before launching the UAVs therefrom, thereby promptly restoring the UAVs to an operational state without requiring the UAV to return to a fixed structure or other facility for the performance of such operations. & col.14 lines 5-32, (51) The mobile intermodal delivery system 240 may be any self-powered system for transporting and/or receiving items via aerial vehicles, for performing maintenance, repairs or servicing operations on such aerial vehicles, or for forward-deploying items for delivery by such aerial vehicles in accordance with one or more embodiments of the present disclosure. As is shown in FIG. 2A, the mobile intermodal delivery system 240 includes a networked computer infrastructure, including one or more physical computer processors 242, transceivers 244 and/or data stores (e.g., data bases and/or other memory components) 246 that may connect or otherwise communicate with one or more external computer devices over the network 290, as indicated by line 248, by the transmission and/or receipt of information or data in the form of digital or analog data, or for any other purpose. For example, the mobile intermodal delivery system 240 may receive instructions or other information or data via the transceiver 244 regarding an item that is to be delivered from the intermodal carrier  and 
unloading the aircraft upon arrival at the destination area (col.1 lines 32-47, (2) Aerial vehicles such as airplanes or helicopters are commonly used to transport people or cargo from an origin to one or more destinations by air. Additionally, loading passengers or cargo onto an aerial vehicle at an origin, and unloading passengers or cargo from the aerial vehicle at a destination, typically requires the use and support of one or more machines, buildings, facilities and/or structures, as well as the assistance of numerous personnel. For this reason, aerial vehicles typically depart from and return to immovable facilities or structures such as airports, helipads, heliports, jetports or the like, which may, like fulfillment centers, occupy substantially large areas or include one or more large buildings and connections to various transportation systems. For example, Denver International Airport occupies a land area that is more than twice the size of New York's Manhattan Island. & col.5 lines 54-67, (24) Additionally, one or more of the mobile intermodal delivery systems disclosed herein may include intermodal carrier vehicles, such as the intermodal carrier vehicle 150 of FIGS. 1A through 1L, that may be loaded with inventory items and one or more aerial vehicles, as well as automated systems or components for loading items onto or unloading items from such aerial vehicles, e.g., loading and/or engagement systems carried thereon. The intermodal carrier vehicles may be placed in motion via one or more modes of transportation networks. Such intermodal carrier vehicles may be configured to automatically launch and retrieve aerial vehicles therefrom, and automatically load items onto (or unloading items from) such aerial vehicles, by way of one or more loading and/or engagement systems carried thereon.).
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Beckman et al. with the system disclosed by POH et al. in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones ((see col.2 lines 35-53, (12)). 

Regarding Claim 5, POH discloses the method    of Claim 4,    wherein the    aircraft is    a VTOL. ([0001] The present invention generally relates to a system and method of a docking system for unmanned aerial vehicles (UAVs) and in particular it relates to an autonomous docking and relaunching system that caters for vertical take-off and landing (VTOL) in a safe and secure manner.)

Regarding Claim 6, POH discloses the method    of Claim 4,    wherein the    aircraft is    a rotorcraft (Abstract: “The present invention generally relates to a system and method of a docking system (1) for fixed wing unmanned aerial vehicle, or non-fixed wing unmanned aerial vehicle (2) such as rotorcraft, or combination thereof”).

Regarding Claim 7, POH discloses the method    of Claim 4,    wherein the    aircraft is    an airplane ([0003] Efforts have been made to develop airplanes that can perform vertical take-off and landing (VTOL) and thus eliminating the need for runway and the dissipation of KE upon touched down. Modern aerobatic model including fixed wing UAVs having the abilities to perform an array of impressive post-stall manoeuvers known as “3D aerobatics” such as hovering (including VTOL), waterfall, flatspin, blender, tailslide and their derivatives. A potentially useful manoeuver that can be used for docking and launching of these airplanes is the “Harrier” (i.e. to fly in trim with nose angle of 45° or greater). During the “Harrier” manoeuver, the altitude of the aircraft can be altered depending on the throttle level.).

Regarding Claim 8, POH discloses the method    of Claim 4,    wherein the    aircraft is    a drone ([0011] It is yet another further object of the present invention to provide for a simple effective and economical operation and manufacturing solution of a docking system for UAVs in VTOL).

Regarding Claim 9, POH discloses the method    of Claim 4.
POH et al. is not explicitly disclosing “helipad transport”. However,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses, wherein the    helipad is transported along a chain track disposed in the ground ([0045] After the helicopter 190 has been centered on the helipad 100, it may be desirable to secure the helicopter 190 to prevent it from, e.g., being moved or damaged by the wind or otherwise. A clamp or latch (not shown) may be used to lock down the struts or skates of the helicopter 190 to prevent unwanted motion or disruption from the wind or transport. Such a clamp or latch, which may constitute a hook or other locking member, may automatically engage, or else may be manually operated.& [0084] Next, the retractable shell is closed in order to protect the helicopter 1190 and ready it for transport and/or storage. The folded outer enclosure members 1161, 1162 are lifted into an extended position, such that the two panels 1162, 1163 of the first outer enclosure member 1161 form a half-cylindrical shell, and the two panels 1172, 1173 of the other outer enclosure member 1171 form a complementary half-cylindrical shell, both of which meet along the center axis of the helipad 1100 to form a complete enclosure 1160 resembling a partial tube for the helicopter 1190 having a generally dome-shaped cross-section, as shown in FIGS. 14A (oblique view without the helicopter) and 14B (front view with the helicopter in position). Hinged connectors 1166, 1176 may facilitate the unfolding of the outer enclosure members 1161, 1171. As the outer enclosure members 1161, 1171 are unfolded, the wheels 1164, 1174 are raised up off the ground, and are no longer needed for supporting the outer enclosure members 1161, 1171. & [0088] FIG. 17 illustrates another embodiment of a helicopter landing pad or helipad 1700 with collapsible shell similar to FIG. 11, but with the addition of transverse frame member spanned between the ends of outer enclosure members 1761, 1771, such that the front and rear doors 1781, 1782 can swing upward and downward. The transverse frame members may take the form of a rod, and the front and rear doors 1781, 1782 may have a hollow cylindrical base enclosing the rod in the manner of a hinge in order to allow free swinging motion of the front and rear doors 1781, 1782. The front and rear doors 1781, 1782 may have locks or latches that secure them when they are in a raised position. The front and rear doors 1781, 1782 may also have wheels (not shown) underneath them, similar to the wheels under outer enclosure members 1761, 1771, to facilitate towing and transport. The front and rear doors 1781, 1782 may be made of similar material(s) as the outer enclosure members 1761, 1771.).

Regarding Claim 10, POH discloses the method of Claim 4.
POH et al. is not explicitly disclosing “helipad towing”. However,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses, wherein the helipad is transported via towing ([0093] With a rotatable helipad as illustrated in various embodiments herein, a helicopter can land in any direction; then be turned on the helipad platform to orient it along the center axis of the helipad, i.e., in line with the enclosure panels (if provided). The enclosure panels may then be deployed to safely stow and shield the helicopter, and provider a useful container for towing, transport and storage.).

    PNG
    media_image1.png
    565
    751
    media_image1.png
    Greyscale

Regarding Claim 11, POH discloses the method of Claim 4.
POH et al. is not explicitly disclosing “helipad transport”. However,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses,
, wherein the helipad is transported via self-propulsion of the helipad ([0036] The guiding channels 107, 108 are preferably spaced apart a distance corresponding to the width between the struts of a helicopter that will land on the helipad 100, and, in some embodiments, may be adjustable so that the width can be varied to suit different sized helicopters. The guiding channels 107, 108 each have gradually sloped walls that allow the weight of the helicopter to self-align along the center axis of the helipad 100. As noted above, the walls of the guiding channels 107, 108 may be generally V-shaped, or else they may be bowl-shaped, concave or otherwise gradually tapered to allow the helicopter to slide gently towards the lowest point of the channels 107, 108. The guiding channels 107, 108 are preferably of sufficient width to provide a meaningful landing target for the helicopter; for example, they may be at least two feet wide, and more particularly may be four to six feet wide, or else as wide as necessary to provide an adequate target for landing the helicopter. & [0037] Further details of the operation of the helipad 100 may be explained with reference to FIGS. 2A and 2B, which are front view diagrams illustrating an example of a helicopter 190 approaching and landing on the helipad 100 shown in FIG. 1. During landing, the helicopter 190 preferably approaches the helipad 100 in the same direction as the general lengthwise axis of the guiding channels 107, 108. This process may be facilitated by mechanized or motorized rotation of the helipad 100 so that it aligns with the direction of approach of the helicopter 190, as described later herein, but in certain embodiments mechanical or motorized rotation of the helipad 100 may not be included. Once the helicopter 190 faces the same general direction of the guiding channels 107, 108, the helicopter 190 may descend onto the helipad 100. It may not be easy to maneuver the helicopter 190 to land precisely at the bottom of the guiding channels 107, 108, or to align in a perfectly straight direction. The helipad 190 facilitates landing through the use of the lengthwise rollers 112, 113 by allowing the helicopter skates 191, 192 to settle first anywhere along the guiding channels 107, 108, including the angled walls thereof. If the skates 191, 192 come to rest on the angled walls, as illustrated in FIG. 2A, then the rollers 112, 113 will cause the helicopter 190 to slide under its own weight down towards the center of the guiding channels 107, 108, eventually settling at the bottom of the guiding self-aligning a helicopter, and a set of central rollers 717, 718 that may, for example, be used to re-position the helicopter towards the front or back of the guiding channels 707, 708. The rotatable platform 704 is affixed to the platform base 705, and preferably rotates in a circular fashion around the center axis of the platform base 705 (similar to a turntable). Thus, a central wheel or axle (not shown) may support the rotatable platform, allowing it to rotate relative to the platform base 705. The platform base 705 may, as with the helipad 100 of FIG. 1, be outfitted with wheels 721 for facilitating transport of the unit by itself, or with the helicopter atop it.).
For claims 9-11
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The pad may include a foldable enclosure that protects the helicopter after landing, and an electronic guidance system that assists the pilot during landing by providing instructions to the pilot or visual indications of the prevailing wind direction and velocity, through illuminated signals on the platform.

Regarding Claim 12, POH discloses the method of Claim 4. However, POH et al. is not explicitly disclosing “fuel to power combustion engine”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses, wherein the fueling of the aircraft includes supplying the aircraft with fuel to power a combustion engine of the aircraft ((33) As is discussed above, and in greater detail below, the systems and methods of the present disclosure are directed to mobile intermodal delivery systems having powered vehicles along with one or more intermodal carrier vehicles and/or one or more intermodal maintenance vehicles. The powered vehicles may include locomotives coupled to one or more well cars or like vehicles that are configured to travel on one or more rails of any head sizes or shapes. Where a set of rails includes two or more of such rails, the rails may be separated by any gauge distance. Additionally, the locomotives may include one or more diesel engines, electric engines, or engines or motors that are powered by any other source of energy (e.g., gasoline, fuel cells, nuclear reactors, solar power). The well cars or like vehicles may include one or more structures, beams, trusses or other wheeled systems for accommodating intermodal containers or vehicles in accordance with the present disclosure thereon. The mobile intermodal delivery systems may include intermodal containers and/or intermodal vehicles for transporting items, launching and retrieving aerial vehicles, loading items onto or unloading items from aerial vehicles, or conducting maintenance, repairs or servicing operations on such aerial vehicles.).
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Beckman et al. with the system disclosed by POH et al. in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones ((see col.2 lines 35-53, (12)). 

Regarding Claim 13, POH discloses the method of Claim 4, wherein the fueling of the aircraft includes supplying the aircraft with electricity to power an electric engine of the aircraft via a static electrical connection between the helipad and the aircraft ([0048] Referring to FIG. 1 illustrates side view of the present invention of docking system (1) for fixed or non-fixed wing unmanned aerial vehicles (2), comprising at least one docking and electric cables (14) to power the vehicle propulsion system. The solar energy (10) can also be used to supply electricity to the mother vehicle (not shown) or to drive an electrolysis reactor (not shown) to generate hydrogen as energy carrier for the vehicle (2). Preferably, the vehicle propulsion system is electrically powered propeller or co-axial propellers. A pivotal means (8) is provided on the docking system to allow the system docking and launching surface (6) to rotate according to which procedures to be executed, such as initial stage of safe stowage of vehicles (2), launching of the vehicles (2), or docking of the vehicles (2). The docking system (1) is preferable to allow the docking and launching surface (6) and the energy harvesting surface (4) mounted in an opened top compartment (3) to protect any vehicles (2) from harmful weather elements such as gusty winds, rain, and ultraviolet rays, with the provision of an integrated single structure comprising of the compartment (3), its cover, docking surface (6) and energy harvesting element in safe stowage and protected storage condition. With the position of the pivot (8) being centrally positioned, aerodynamic stress is minimized in the event of high winds or typhoon related weather conditions. & [0061] Performing a docking procedure (51), wireless communication is established between the docking system (1) and the vehicle (2) to automatically set the docking surface (6) to a correct inclination angle in step (505); activating transceivers (19) to transmit and emit signals on said vehicle (2) for detecting and ranging in step (506); initiating final approach toward said docking surface (6) whereby said vehicle (2) is remotely piloted or fully autonomous in step (507); the vehicle (2) performing a “Harrier” manoeuvre or high-angle flight on final approach toward the docking and launching surface (6) in step (508), detecting signals emitted by said vehicle (2) on said docking system transceivers (9) and continuously fine tuning the lateral position of locking/latching mechanisms until said vehicle (2) completes the docking procedure in step (509); energizing docking surface electromagnetic mechanism to draw said vehicle landing gear (7) electromagnetic mechanism is de-energized in step (511); turning off said vehicle propulsion in step (512); rotating said docking surface (6) about the pivot (8) for safe stowage of said vehicle in step (513); and refueling/recharging and establishes data exchange between the system and the vehicle in step (514).

Regarding Claim 14, POH discloses the method of Claim 4. POH et al. is not explicitly disclosing “to power electric engine”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses, wherein the fueling of the aircraft includes supplying the aircraft with electricity to power an electric engine of the aircraft via an inductive charge from the helipad to the aircraft ((33) As is discussed above, and in greater detail below, the systems and methods of the present disclosure are directed to mobile intermodal delivery systems having powered vehicles along with one or more intermodal carrier vehicles and/or one or more intermodal maintenance vehicles. The powered vehicles may include locomotives coupled to one or more well cars or like vehicles that are configured to travel on one or more rails of any head sizes or shapes. Where a set of rails includes two or more of such rails, the rails may be separated by any gauge distance. Additionally, the locomotives may include one or more diesel engines, electric engines, or engines or motors that are powered by any other source of energy (e.g., gasoline, fuel cells, nuclear reactors, solar power). The well cars or like vehicles may include one or more structures, beams, trusses or other wheeled systems for accommodating intermodal containers or vehicles in accordance with the present disclosure thereon. The mobile intermodal delivery systems may include intermodal containers and/or intermodal vehicles for transporting items, launching and retrieving aerial vehicles, loading items onto or unloading items from aerial vehicles, or conducting maintenance, repairs or servicing operations on such aerial vehicles.).
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.


Regarding Claim 15, POH discloses the method of Claim 4.
POH et al. is not explicitly disclosing “scanning obstacles while transporting helipad”. However,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses, further comprising scanning for obstacles while transporting the helipad from the landing area to the destination area via a sensor on the helipad ([0059] FIG. 7 is a diagram of one embodiment of a helicopter landing pad or helipad 700, having rotational capability. Like FIG. 1, the diagram of FIG. 7 is an oblique view, showing a helipad 700 that includes a rotatable platform 704 positioned above a platform base 705. The rotatable platform 704 may be constructed in a similar manner to the helipad 100 of FIG. 1, with a platform frame (of e.g., interlocking beams, bars or tubes) having two guiding channels 107, 108 each with a set of lengthwise rollers 712, 713 for self-aligning a helicopter, and a set of central rollers 717, 718 that may, for example, be used to re-position the helicopter towards the front or back of the guiding channels 707, 708. The rotatable platform 704 is affixed to the platform base 705, and preferably rotates in a circular fashion around the center axis of the platform base 705 (similar to a turntable). Thus, a central wheel or axle (not shown) may support the rotatable platform, allowing it to rotate relative to the platform base 705. The platform base 705 may, as with the helipad 100 of FIG. 1, be outfitted with wheels 721 for facilitating transport of the unit by itself, or with the helicopter atop it. & [0093] With a rotatable helipad as illustrated in various embodiments herein, a helicopter can land in any direction; then be turned on the helipad platform to orient it along the center axis of the helipad, i.e., in line with the enclosure panels (if provided). The enclosure panels may then be deployed to safely stow and shield the helicopter, and provider a useful container for towing, transport and storage.).
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The pad may include a foldable enclosure that protects the helicopter after landing, and an electronic guidance system that assists the pilot during landing by providing instructions to the pilot or visual indications of the prevailing wind direction and velocity, through illuminated signals on the platform.


Claims 16-20 are rejected under 35 U.S.C. §103 as being unpatentable over POH et al., Pub. No.: US 20180134412 A1, in view of Beckman et al., US 9718564 B1 further in view of Ying, Pub. No.: US 20110174925 A1.

Regarding Claim 16, POH discloses a method for automated helipad transport, 
comprising: securing an aircraft to a helipad via a securing device ([0007] It is yet another object of the present invention to stow both fixed and non-fixed wing UAVs in an opened top compartment away from weather elements such as gusty winds, rain-water, and damaging ultraviolet exposure, & [0008] and to provide electromagnetic mechanism on the docking and launching surface to allow the vehicle to securely attach on the surface during take-off and docking procedures. & [0055] Referring now to FIG. 3-D, there is shown the latching mechanism (33) being activated, traversed on the indentations (35), and secured onto the gear (7). the electromagnet surface (37) is de-energized once the latching system (33) has secured the landing gear.);
POH et al. is not explicitly disclosing “destination area”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses;
determining a destination area for the helipad based upon the contents of the aircraft (col. 12 lines 13-31, (45) Additionally, the server 232 and/or the processors 236 may be configured to control or direct, or to recommend or suggest, collaboration between or among one or more of the mobile intermodal delivery systems 240 and/or the aerial vehicle 270 and any number of other vehicles in the performance of one or more tasks or in the execution of one or more functions. For example, the server 232 and/or the processors 236 may be configured to identify levels of inventory distributed among one or more of the mobile intermodal delivery systems 240 or aboard other vehicles or in other locations, and to identify an optimal path to be traveled by the mobile intermodal delivery systems 240 and/or one or more aerial vehicles 270 in delivering such items to a customer or other destination. Moreover, the server 232 may be configured to provide one or more aerial vehicles 270 with one or more sets of instructions for traveling from an origin to a destination, or from the destination to the origin, or for performing any task in accordance with the present disclosure.);
determining a route for the helipad to travel to the destination area (col.12, lines 6-12, (44) For example, the server 232 and/or the processors 236 may be configured to determine an optimal path or route between two locations for the execution of a given mission or task to be executed by the mobile intermodal delivery system 240 and/or the aerial vehicle 270 on any basis, such as according to one or more traditional shortest path or shortest route algorithms such as Dijkstra's Algorithm, Bellman-Ford Algorithm, Floyd-Warshall Algorithm, Johnson's Algorithm or a hub labeling technique.); 
autonomously transporting the helipad along the route to the destination area (col.36 lines 14-67, (129) “At box 1140, whether an unmanned aerial vehicle requires servicing within one or more of the areas through which the intermodal maintenance vehicle travels is determined. For example, the unmanned aerial vehicle may independently determine that servicing is required, e.g., based on one or more sensed conditions or events that may have occurred while the aerial vehicle is in transit, or in accordance with a predetermined maintenance schedule.” & (130) If an unmanned aerial vehicle does not require servicing, then the process returns to box 1130, where the intermodal maintenance vehicle may unmanned aerial vehicle requires servicing, however, then the process advances to box 1150, where a position of a rendezvous point for the unmanned aerial vehicle and the intermodal maintenance vehicle is determined. The rendezvous point may be selected on any basis, including but not limited to the operability and/or capacities of the unmanned aerial vehicle that requires maintenance, distances between the unmanned aerial vehicle and the intermodal maintenance vehicle, maximum operating speeds, any prevailing weather conditions, or any other relevant factor. At box 1160, a course from the unmanned aerial vehicle and a distance from the intermodal maintenance vehicle to the rendezvous point are determined, and at box 1165, the unmanned aerial vehicle and the intermodal maintenance vehicle proceed to the rendezvous point. & (132) At box 1170, the intermodal maintenance vehicle opens to receive the unmanned aerial vehicle therein for servicing. For example, the intermodal maintenance vehicle may include one or more doors (e.g., a split pair of doors) such as the doors 164A, 164B shown in FIG. 1A, 1D or 1K, or one or more slidable or rollable doors, such as is shown in FIGS. 4A through 4D, that may be selectively opened and closed to enable the unmanned aerial vehicle to land within a compartment of the intermodal maintenance vehicle, such as is shown in FIG. 1K. At box 1180, the one or more servicing operations are performed on the unmanned aerial vehicle within the compartment of the intermodal maintenance vehicle.”); 
sensing an obstacle blocking the route via a sensor (col.24 lines 15-39, (87) “In some embodiments of the present disclosure, the aerial vehicles 270 and the intermodal carrier vehicles 250 and/or the intermodal maintenance vehicles 260 may be configured to communicate with one another during landing and/or takeoff operations. For example, because vehicles such as rail cars, container ships or trailers typically engage in rocking, rolling or other motion, such as hunting oscillation or other patterned motion, while traveling along a path, instructing an aerial vehicle to take off from or land within an intermodal carrier vehicle or an intermodal mechanical vehicle may be particularly challenging.”); 
avoiding the obstacle (col.24 lines 15-39, (87) “Accordingly, the information or data gathered by one or more sensors carried aboard the aerial vehicles 270 and/or the intermodal carrier vehicles 250 or the intermodal maintenance vehicles 260 may be shared between the respective vehicles in determining one or more instructions for causing the aerial vehicles 270 to take off therefrom or land therein, and may be provided to one or more servers, processors or other computer devices configured to execute one or more artificial intelligence, fuzzy logic or other algorithms, or otherwise configured to respond to any oscillations, variations or other anticipated or unanticipated changes to absolute or relative positions of the intermodal carrier vehicles 250 or the intermodal maintenance vehicles 260 and the aerial vehicles 270 with respect to one another.”); and
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Beckman et al. with the system disclosed by POH et al. in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones ((see col.2 lines 35-53, (12)). 
Further, POH et al. is not explicitly disclosing “transport of a helipad”, however Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses;
continuing transport of the helipad along the route to the destination area ([0081] In yet other embodiments, a helicopter landing pad or helipad system may include a platform and a portable outer housing for protecting or stowing the helicopter after landing, such as an integrated foldable and/or retractable container shell that can be extended around the craft after landing. The container shell may include, for example, a number of hinged panels that are folded and slid beneath the platform when the helicopter is not present, and then pulled out and folded into the form of a container surrounding the helicopter after it has landed. Such a container shell may make storage of the helicopter significantly more convenient. & ) [0093] With a rotatable helipad as illustrated in various embodiments .
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The pad may include a foldable enclosure that protects the helicopter after landing, and an electronic guidance system that assists the pilot during landing by providing instructions to the pilot or visual indications of the prevailing wind direction and velocity, through illuminated signals on the platform.

Regarding Claim 17, POH discloses the method of Claim 16, wherein the securing device is a mechanical, electrical, or magnetic restraint ()0003] “However, present day solutions often involve significant increase in mechanical complexity of the aircraft which in turn deteriorate the reliability and safe operation of the aircraft. This invention recognizes that an airframe that keeps complex mechanical component count to the minimum is critical to mission success.” & [0048] “via electric cables (14) to power the vehicle propulsion system. The solar energy (10) can also be used to supply electricity to the mother vehicle (not shown) or to drive an electrolysis reactor (not shown) to generate hydrogen as energy carrier for the vehicle (2). Preferably, the vehicle propulsion system is electrically powered propeller or co-axial propellers.” & [0053] Referring now to FIG. 3-B, there is shown an initial disengage stage of a single unit of contact pad (31) comprising electromagnet (37), a plurality of indentations (35) which couple with a least one latching mechanism (33). The electromagnet (37) is de-energized with the latching mechanism (33) is disengaged, such as in the scenario of retrieving an approaching unmanned helicopter. & [0054] Referring now to FIG. 3-C, there is shown a part of the landing gear (7) of the vehicle (2) is firmly attached magnet surface (37). The electromagnet (37) is energized with the latching mechanism (33) disengaged, the electromagnet (37) is energized to draw the landing gear (7) onto the electromagnet surface (37) and providing a temporary hold on the gear (7).).

Regarding Claim 18, POH discloses the method of Claim 17. POH et al. is not explicitly disclosing “securing device pressure-sensitive”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses, wherein the securing device is pressure-sensitive ((19) Subsequently, as is shown in FIG. 1G, after the item engagement system 158 has loaded the item 10-1 onto the aerial vehicle 170, the launch and retrieval system 152 may place the aerial vehicle 170 in an appropriate position for launch. Alternatively, one or more preferred launching conditions may be established within the intermodal carrier vehicle 150, such as by establishing a desired air velocity, a desired air pressure and/or a desired air temperature within the intermodal carrier vehicle 150. As is shown in FIG. 1H, the launch and retrieval system 152 may be aligned in a desired orientation for launching the aerial vehicle 170 therefrom. As is shown in FIG. 1I, after the top doors 154A, 154B have opened, the aerial vehicle 170 may be launched from the launch and retrieval system 152 at a departure point P.sub.1. The aerial vehicle 170 may be launched under its own power or, alternatively, under power provided by the launch and retrieval system 152, or by a combination of the aerial vehicle 170 and the launch and retrieval system 152. & (53) Additionally, the mobile intermodal delivery system 240 may further include one or more powered vehicles 245 as well as one or more intermodal carrier vehicles 250 and/or one or more intermodal maintenance vehicles 260, which may be coupled directly or indirectly to the one or more powered vehicles 245. In some embodiments, the powered vehicles 245 may be any type of train and/or locomotive (e.g., light rail trains, heavy rail trains, high-speed trains, maglev trains), any type of seagoing vessel (e.g., container ships and/or cargo ships), any type of road vehicle (e.g., cars, trucks, tractors and/or trailers, or the like), as well as vehicles configured for travel via other forms or modes of transit (e.g., hyperloop systems having low-pressure or vacuum tubes and capsules transported therein) 
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Beckman et al. with the system disclosed by POH et al. in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones ((see col.2 lines 35-53, (12)). 

Regarding Claim 19, POH discloses the method of Claim 16. POH et al. is not explicitly disclosing “dimension and weight of aircraft”. however,  Ying, US 20110174925 A1, teaches “HELICOPTER LANDING PAD” and discloses, further comprising identifying the dimensions and weight of the aircraft ([0056] The multi-function extension member 545 may, if desired, be extendable, height-adjustable and/or foldable. The extension member 545 can be configured to slide out from underneath the platform 504 of the helicopter landing pad 500, in order to make the overall dimensions smaller for storage when the helicopter 590 is not on the pad, and also to prevent damage to the extension member 545 when not in use. & [0010] The invention is generally directed in one aspect to a novel and versatile helicopter landing pad. According to one embodiment as disclosed herein, a helicopter landing pad comprises a platform with one or more (preferably a pair of) elongate channels for aligning a helicopter on the landing pad by guiding the struts or skates of a helicopter's landing gear into a specific alignment upon landing. The guiding channels may be generally V-shaped, for example, with rollers to allow the weight of the helicopter to self-align along the direction of the channels as the craft touches down. Additional rollers at the bottom of the guiding channels, positioned down the center axis thereof, may allow the helicopter to 
Ying teaches that these features are useful in order to provide a mobile helicopter landing pad.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Ying with the system disclosed by POH et al. in order to provide a mobile helicopter landing pad. The pad may include a foldable enclosure that protects the helicopter after landing, and an electronic guidance system that assists the pilot during landing by providing instructions to the pilot or visual indications of the prevailing wind direction and velocity, through illuminated signals on the platform.

Regarding Claim 20, POH discloses the method of Claim 16. POH et al. is not explicitly disclosing “ultrasonic, acoustic, LIDAR, or RADAR signals”, however Beckman et al., US 9718564 B1, teaches “Ground-based mobile maintenance facilities for unmanned aerial vehicles” and discloses, wherein the sensor can emit and detect ultrasonic, acoustic, LIDAR, or RADAR signals ((62) The sensors 255 may further include one or more compasses, speedometers, altimeters, thermometers, barometers, hygrometers, gyroscopes, air monitoring sensors (e.g., oxygen, ozone, hydrogen, carbon monoxide or carbon dioxide sensors), ozone monitors, pH sensors, magnetic anomaly detectors, metal detectors, radiation sensors (e.g., Geiger counters, neutron detectors, alpha detectors), accelerometers, ranging sensors (e.g., radar or LIDAR ranging sensors) or sound sensors (e.g., microphones, piezoelectric sensors, vibration sensors or other transducers for detecting and recording acoustic energy from one or more directions).
Beckman et al. teaches that these features are useful in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Beckman et al. with the system disclosed by POH et al. in order to use of mobile intermodal delivery systems in combination with one or more aerial vehicles such as unmanned aerial vehicles (e.g., “UAV”), or drones ((see col.2 lines 35-53, (12)). 


Response to Arguments
Claim Interpretation Under 35 U.S.C.   112(f) 
Office Action utilize the standard statements unless specific claim elements identified. In this application, there is no claim elements that being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.Appl. No. 16/223,653 

Claim Rejections - 35 U.S.C. § 103 
Applicant’s arguments, see Applicant Arguments/Remarks pages 5-13, filed 06/07/2021, with respect to the rejection(s) of claim(s) 1-20 have been fully considered but they are not persuasive.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

In response to applicant's argument that  Beckman et al., POH et al., and Ying are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, considering the BRI of claim languages and being in the field of applicant’s endeavor, POH, Beckman and Yin are qualifying prior arts.
Beckman; Brian C. et al., US 9718564 B1, Ground-based mobile maintenance facilities for unmanned aerial vehicles
POH; Chung Kiak et al., US 20180134412 A1, INTELLIGENT DOCKING SYSTEM WITH AUTOMATED STOWAGE FOR UAVS
Ying; Jeffrey, US 20110174925 A1, HELICOPTER LANDING PAD

Regarding argued claim elements;
VTOL maintenance  device that is configured to obtain maintenance data from the VTOL-nowhere does Beckman discuss that any components disclosed therein receive maintenance data from an aircraft. : Ref. : Beckman,  (col.2 lines 54-67, (13) 
“avoiding the obstacle” : Ref.: Beckman, (col.24 lines 15-39, (87)
“ transport of a helipad to a landing area” : Ref. : Ying, para. [0080]-[0081] & [0059], 
discloses each and every element of the subject claims either expressly or inherently.
“fueling of the aircraft” : Ref.: POH para.[0048], with BRI of the claim elements,
discloses each and every element of the subject claims either expressly or inherently, either alone or in combination.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Godzdanker; Roy et al.	US 9387940 B2	Intelligent self-leveling docking system
DiCosola; Michele	US 20200349852 A1	SMART DRONE ROOFTOP AND GROUND AIRPORT SYSTEM
KNAPP; Burton Matthew et al.	US 20200346769 A1	SYSTEM AND METHODS FOR IMPLEMENTING REGIONAL AIR TRANSIT NETWORK USING HYBRID-ELECTRIC AIRCRAFT
McNair; Michael et al.	US 20200189767 A1	HELIPORT DOCKING SYSTEM
Brody; David E.	US 20160319500 A1	HELIPORT
Cox; Isaiah W. et al.	US 20150251751 A1	SURFACE TRAVEL SYSTEM FOR MILITARY AIRCRAFT

appear to anticipate the current invention. See Notice of References cited.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JALAL C CODUROGLU/Examiner, Art Unit 3665
 /BEHRANG BADII/ Primary Examiner, Art Unit 3665